Lumpkin, P. J.
1. Equity will, by injunction and the appointment of a receiver, defeat the consummation of a fraudulent conspiracy between an insolvent debtor and another to prevent a creditor whose claim is secured by a title to personalty from subjecting the same to the satisfaction of that claim; the more especially when by the granting of the extraordinary relief a multiplicity of suits and protracted litigation, accompanied by depreciation in the value of Hie property and consequent loss to the creditor, will be avoided.
2. In such a case the superior court of the county of the debtor’s residence has jurisdiction, although the property sought to be placed in the hands of a re*450ceiver may bs located in counties of a judicial circuit other than that embracing the county first mentioned.
Argued December 5,
Decided December 19, 1900.
Injunction and receiver. Before Judge Littlejohn. Sumter county. July 9, 1900.
James Taylor and J. H. Lumpkin, for plaintiffs in error.
Allen Fort and C. R. Winchester, contra.
3. The right of a creditor thus secured to maintain, for the purpose above indicated, anequitablepetition, is not affected by the fact that, pending the same, 'the debtor was adjudged a bankrupt. Upon this point the decision of this court in Carter v. Bank, 109 Ga. 573, is in principle controlling.
4. There was no abuse of discretion in passing the order to which exception is taken. Judgment affirmed.

All the Justices concurring.